Citation Nr: 0505315	
Decision Date: 02/25/05    Archive Date: 03/04/05	

DOCKET NO.  02-13 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a depressive disorder, 
to include "sleep problems," claimed as secondary to service-
connected diabetes mellitus and/or hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  A chronic depressive disorder, to include "sleep 
problems," is not shown to have been present in service, for 
many years thereafter, nor is it in any way causally related 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic depressive disorder, to include "sleep 
problems," was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A chronic depressive disorder, to include "sleep 
problems," is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).



 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of July 2001, almost 
eight months prior to the initial AOJ decision in March of 
the following year.  Specifically, in a letter of July 2001, 
and in subsequent correspondence of April 2002 and January 
2004, the veteran was provided the opportunity to submit 
evidence, notified of what evidence was required to 
substantiate his claim, provided notice of who was 
responsible for securing the evidence, and advised to inform 
VA of or submit any information or evidence relevant to the 
claim.  The veteran was also provided with a Statement of the 
Case in July 2002, as well as a Supplemental Statement of the 
Case in August 2004, which apprised him of pertinent 
regulations and VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO or in Washington, DC.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, post service 
medical records, and VA examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.

Factual Background

In a service clinical record of June 1965, the veteran 
complained of a marked fullness and feeling of distention in 
his abdomen accompanied by slight nausea and occasional 
cramps.  Reportedly, the veteran had been "constipated" 
during his entire cruise, with a marked loss of sleep, long 
working hours, and irregular dietary habits.  The pertinent 
diagnosis was fecal impaction.

At the time of Medical Board Proceedings in August 1967, it 
was noted that, three weeks prior to the veteran's hospital 
admission for hypertension in late June, he had complained of 
insomnia and nervousness, apparently associated with a coming 
deployment.

Following subsequent Medical Board Proceedings in February 
1968, no pertinent psychiatric diagnosis was noted.

On service separation examination in March 1968, a 
psychiatric evaluation was within normal limits and no 
pertinent diagnosis was noted.

At the time of a VA medical examination in June 1977, the 
veteran complained of a lack of energy and difficulty 
sleeping.  Once again, no pertinent psychiatric diagnosis was 
noted.

During the course of private outpatient treatment in August 
2000, it was noted that the veteran had been seen two weeks 
earlier with epigastric pain which had worsened over a span 
of three days.  According to the veteran, he had been unable 
to sleep.  Accordingly, he reported to the emergency room, 
where he was given medication.  The clinical assessment was 
upper abdominal pain, possibly cholecystitis, possibly ulcer-
related.

On VA general medical examination in December 2001, the 
veteran complained of a "sleep condition" which he described 
as insomnia.  According to the veteran, he experienced some 
sleepiness during waking hours which lasted for approximately 
one to two hours at a time.  At the time of examination, the 
veteran denied problems with sleep apnea.  The pertinent 
diagnosis was insomnia based on history.

On VA psychiatric examination, likewise conducted in December 
2001, it was noted that the veteran's medical records were 
available, and had been reviewed.  Upon reporting for the 
examination, the veteran indicated that he was surprised that 
he had been scheduled to see a psychiatrist, inasmuch as he 
had never experienced any emotional or mental problem that he 
was aware of.  When questioned, the veteran stated that he 
was a family-oriented man, who had experienced certain losses 
in his family, resulting in a feeling of depression or 
sadness, but other than that, he had suffered no serious 
mental problems.  He stated that he felt rather sad about the 
loss of his sexual power due to his prostate surgery, but was 
able to cope. Subjective complaints consisted of depression 
regarding his health and social issues over which he had no 
control, such as the September 11, 2001 attacks.  

On mental status examination, the veteran was alert and well 
oriented.  He denied ever having a mental or emotional 
problem, but agreed to feeling depressed over family 
problems, his health, and social issues.  The veteran stated 
that he had thought about suicide, though he had no intention 
of acting on those thoughts.  There was no evidence of 
delusions, hallucinations, or cognitive deficiencies.  While 
the veteran complained of forgetfulness, there was no 
evidence of memory deficit during the course of the mental 
status examination.  The pertinent diagnosis was depressive 
disorder, not otherwise specified, as manifested by a sad 
affect, isolation and suicidal thoughts.

On VA medical examination in April 2002, the veteran 
complained of fatigue and sleepiness during the day.  No 
pertinent diagnosis was noted.

On VA examination for hypertension in July 2002, the veteran 
complained of tiredness, and a lack of energy.  Once again, 
no pertinent diagnosis was noted.

In correspondence received in April 2002, the veteran's 
private physician indicated that he had never diagnosed the 
veteran with nor treated him for a depressive disorder.

Analysis

The veteran in this case seeks service connection for a 
depressive disorder, characterized by "sleep problems," 
claimed as secondary to service-connected diabetes mellitus 
and/or hypertension.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Finally, where there is aggravation of a non-service-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of a chronic depressive disorder.  While on a number 
of occasions in service, the veteran complained of insomnia 
and/or an inability to sleep, there is no indication that 
those complaints were in any way the result of an acquired 
psychiatric disability.  While it is true that, in June 1965, 
the veteran complained of a marked loss of sleep, that 
appeared to be the result of an unrelated gastrointestinal 
problem, and not psychiatric difficulties.  Insomnia and 
nervousness noted on Medical Board Proceedings in August 1967 
were acute and transitory, and apparently associated with a 
coming deployment.  As of the time of a service separation 
examination in March 1968, a psychiatric evaluation was 
within normal limits, and no pertinent diagnosis was noted.

The Board acknowledges that, at the time of a VA general 
medical examination in December 2001, the veteran received a 
diagnosis of insomnia "based on history."  However, at no 
time was the veteran's reported insomnia attributed to any 
incident or incidents of his period of active military 
service.  Nor was it indicated that the veteran's insomnia 
was in any way causally related to service-connected diabetes 
mellitus or hypertension.  In point of fact, the earliest 
clinical indication of the presence of an acquired 
psychiatric disorder is revealed by a VA psychiatric 
examination in December 2001, more than 30 years following 
the veteran's discharge from service, at which time he 
received a diagnosis of a depressive disorder not otherwise 
specified, manifested by sad affect, isolation and suicidal 
thoughts.  Significantly, that disorder was in no way 
attributed to an incident of the veteran's period of active 
service, or, for that matter, service-connected diabetes 
mellitus or hypertension.  In fact, the veteran only reported 
feeling sad about the effects of his prostate cancer surgery 
and about losses in his family.  Moreover, the veteran's 
private physician, whom he sees for diabetes and 
hypertension, noted that he has never diagnosed nor treated 
the veteran for a depressive disorder.  

In summary, the evidence fails to persuasively demonstrated 
that the veteran's depressive disorder with associated "sleep 
problems" is in any way the result of his active service, or 
a service-connected disability or disabilities.  The only 
health complaint noted in the medical evidence to result in 
depressed feelings was his prostate surgery, which is not a 
service-connected condition.  Under the circumstances, the 
veteran's claim of service connection for a depressive 
disorder must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a depressive disorder, to include 
"sleep problems," claimed as secondary to service-connected 
diabetes mellitus and/or hypertension, is denied.



	                         
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


